United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        February 13, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-60799
                          Summary Calendar


EFRAIN TORRES, MARIA PEREZ TORRES, EFRAIN TORRES, JR, minor,
FARLEDI TORRES, minor, ELIANI TORRES, minor

                     Petitioners

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                     Respondent

                       --------------------
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                       BIA Nos. A74 699 369
                                A76 417 265
                                A76 417 268
                                A76 417 267
                                A76 417 266
                       --------------------
Before KING, Chief Judge, and DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

     Efrain Torres, his wife Maria, and three of their children,

citizens of Colombia, petition for review of the final order of

the Board of Immigration Appeals (“BIA”) affirming “without

opinion” the immigration judge’s (“IJ”) decision to deny their

application for asylum.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60799
                                 -2-

     The Torreses proceeded pro se during their administrative

proceedings.   Now represented by counsel, they argue for the

first time that the IJ violated their due process rights in

several instances during the hearing process.    This court lacks

jurisdiction to review issues not raised before the BIA.     Wang v.

Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001); Ozdemir v. INS,

46 F.3d 6, 8 (5th Cir. 1994).   Even if we were to consider the

Torreses’ due process claims, we would find them meritless.

Aliens are entitled to due process of law in deportation

proceedings, but such challenges “require an initial showing of

substantial prejudice.”    Anwar v. INS, 116 F.3d 140, 144 (5th

Cir. 1997).    The Torreses maintain that the IJ failed to advise

them about how to prove their asylum claim and about the

possibility of filing separate asylum applications, failed to

consider their eligibility for withholding of removal or relief

under the Convention Against Torture (“CAT”), prevented Efrain

from giving narrative testimony, and failed to develop the record

fully.   Because they have failed, however, to make a showing of

prejudice, the due process claims are meritless.

     The Torreses argue that they were persecuted because three

death threats were made to Efrain Torres in 1994, when he ran for

president of Colombia as the candidate for the “Say No to War”

party.   One threat was made anonymously through a fax machine at

the Torreses home/office in Bogota, a second was made during an

anonymous telephone call to Efrain, and third made through
                             No. 02-60799
                                  -3-

Efrain’s mother in her hometown of Tarqui.     Efrain admitted that

the family continued to live in Bogota for approximately a year

without incident after the 1994 election.

     After reviewing the record and the briefs, we conclude that

the IJ’s decision as adopted by the BIA is supported by

substantial evidence and that the record evidence does not compel

a contrary conclusion.     See Lopez-Gomez v. Ashcroft, 263 F.3d

442, 444 (5th Cir. 2001); Soadjede v. Ashcroft, 324 F.3d 830,

831-32 (5th Cir. 2003).    The threats, standing alone, were

insufficient to establish persecution.      See, e.g., Ahmed v.

Ashcroft, 348 F.3d 611, 616 (7th Cir. 2003); Fesseha v. Ashcroft,

333 F.3d 13, 18 (1st Cir. 2003); Lim v. INS, 224 F.3d 929, 936

(9th Cir. 2000).    The evidence submitted was also insufficient to

support the granting of either withholding of removal or relief

under the CAT.     See Efe v. Ashcroft, 293 F.3d 899, 906, 907 (5th

Cir. 2002).

     The petition for review is DENIED.